Citation Nr: 0101428	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-22 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether an overpayment of pension benefits was properly 
created, to include the issue of whether the overpayment was 
due to sole administrative error.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to May 
1958.  

This appeal arises from an October 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which found the veteran had been 
overpaid VA pension benefits in the amount of $9,563.  


REMAND

In May 1995 the RO informed the veteran that he had been 
granted pension benefits based on a household income of zero.

In a letter dated in August 1999 the RO informed the veteran 
that information had been received which showed that he had 
received $536 in retirement income and $17 in interest income 
for 1996.  The RO informed the veteran that unless he 
provided information showing that he had not received this 
income, his benefits would be reduced and he would owe VA 
some of the money he had already been paid.  He was informed 
of the amount his benefits would be reduced retroactive to 
February 1, 1996.

In a letter dated in September 1999 the veteran argued that 
any benefits paid to him to which he was not entitled was due 
to error in whole or in part by VA inasmuch as he had 
accurately reported all income received, including $537 
monthly payments, on his original application dated in July 
1994.

Arguments advanced by the appellant and his representative 
effectively challenge the propriety of the overpayment 
created, but have also alleged that the overpayment was 
caused solely due to administrative error by VA.  Sole 
administrative error connotes that the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10); 38 C.F.R. 
§ 3.500(b)(2).

The RO in an October 1999 statement of the case found that 
the overpayment in the calculated amount of $9,563 was due to 
the fault of the veteran and was therefore a valid debt.  The 
veteran submitted his substantive appeal as to the validity 
of the debt in November 1999.  Accompanying his appeal was a 
request for waiver of overpayment.  The RO did not refer the 
veteran's request for waiver to the Committee on Waivers and 
Compromises (Committee).  In a precedent opinion issued in 
April 1998, VA General Counsel held as follows:

When a veteran both challenges the 
validity of a debt and seeks waiver of 
the debt, the Regional Office must first 
fully review the debt's validity and, if 
the office believes the debt to be valid, 
prepare a written decision fully 
justifying the validity of the debt.  At 
that point, the veteran's request for 
waiver should be referred to the 
Committee on Waivers and Compromises.  If 
waiver is denied, the veteran must be 
informed of his or her right to appeal 
both decisions to the Board of Veterans 
Appeals.

VAOPGCPREC 6-98.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letters 
00-87, 00-92, and 01-02, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

2.  The RO must refer the veteran's 
request for a waiver to the Committee on 
Waivers and Compromises.  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


